Citation Nr: 1718528	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability (neuroma/neuritis).

2.  Entitlement to a compensable rating for residuals of a left fifth toe fracture.

3.  Entitlement to a temporary total rating for convalescence following left foot surgery in February 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1972 until his retirement in August 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In May 2014 and June 2015, the case was remanded for additional development of the record and to ensure due process.


FINDINGS OF FACT

1.  Left foot neuroma and neuritis were not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service/injury therein or was caused or aggravated by his service connected residuals of a left fifth toe fracture.

2.  The Veteran's residuals of left fifth toe fracture are not shown to be manifested by moderate (more than slight) foot injury.

3.  The Veteran's February 2008 left foot surgery was for a non-service-connected disability ( neuroma), not for service connected residuals of left fifth toe fracture.


CONCLUSIONS OF LAW

1.  Service connection for left foot neuroma/neuritis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).
2.  A compensable rating for residuals of a left fifth toe fracture is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 4.31,  4.68, 4.71a, Diagnostic (Code) 5284 (2016).

3.  The Veteran's February 2008 left foot neuroma excision surgery was not for a service connected disability; the claim for a temporary total rating for convalescence following that procedure lacks legal merit.  38 C.F.R. § 4.30.  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in November 2007 (regarding the service connection and increased rating claims) and March 2008 (regarding the temporary total (convalescence) rating claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded VA examinations to determine the etiology of his left foot disability and assess the severity of the residuals of the left fifth toe fracture.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the March 2014 videoconference hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate these claims.  Notably, he was advised that the claim for a convalescence rating was intertwined with the claim of service connection for a neuroma.  After the hearing the case was remanded for development of medical evidence.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in May 1972, he complained of pain over the extensor tendon of the fifth digit.  In July 1990, he injured a toe on his left foot when he slipped on a boat and kicked a cleat.  The assessment was possible fracture of the third digit of the left foot.  The third and fourth toes were bandaged together.  In October 1996, he stated that he jammed a toe on his left foot on a crib.  He said the toe was numb and that there was some tingling, as well as major pain with certain movements.  The assessment was left third metatarsal sprain.  X-rays of the left foot were negative.  On April 1998 report of medical history, the Veteran denied foot trouble and neuritis.  On the April 1998 retirement examination, the feet were normal, and a neurological examination was normal.  

Treatment records from J.E. Burnett, D.O. show that in May 2004, the Veteran was seen for complaints following a fall from a ladder earlier that month, with injury to the left foot.  The impression was status post left foot sprain.  In November 2004, it was noted he was still having left foot problems.  The diagnosis was probable left foot neuroma.

In December 2004 the Veteran was seen by a private podiatrist for a complaint of left great toe pain following trauma (in July).  It was noted that he was barefoot on a boat and slipped, and a cleat went between his first and second toes, causing hyperextension of the great toe.  He did not seek medical attention at the time.  The provider stated that the findings were consistent with trauma to the terminal branches of the deep peroneal nerve in the first interspace of the left foot.  In March 2006, the Veteran was seen for a complaint of pain and numbness in the ball of his left foot with radiation into the third and fourth toes.  He stated the symptoms had been present for more than one year.  The assessment was a suspected neuroma at the third interspace of the left foot.  

In November 2007, J.G. stated that he had worked with the Veteran for three years and that on numerous occasions he had complaints concerning his foot in that it bothered him to walk or stand for long periods.  That the Veteran had told him about injuries to his foot many years earlier.  

In February 2008 the Veteran underwent excision of a left third interspace neuroma.  

On February 2008 VA foot examination, the Veteran stated he had pain in the left fifth toe, ranging from 4-8/10, which occurred with walking, standing or at rest.  There was no weakness of the left fifth toe joints.  He treated his symptoms with ice, but was not on any medication.  The examiner stated that she did not examine the Veteran due to his recent left foot surgery.  The diagnosis was left third interspace Morton's neuroma with recent surgery.  The examiner stated that she was unable to provide an opinion regarding a relationship between the service-connected left fifth toe fracture residuals and the Morton's neuroma.  She noted that the Veteran left service in 1998 and that Morton's neuroma symptoms began in 2004.  

In October 2008, G.R. Goodman, D.P.M. stated that potential causes for a neuroma are activities that involve repetitive irritation to the ball of the foot or an injury or other trauma to the area.

In May 2009 the Veteran was seen by Dr. Goodman for left foot pain.  Examination found pain in the left fifth metatarsophalangeal joint.  It was noted that there might be a contracture secondary to compensation trying to alleviate pressure under the metatarsal heads, and that neuritis was a possibility.  Pain was noted at the left fifth toe area and proximally.  In June 2009, the Veteran stated he still gets "zingers" below the fourth and fifth toes about twice a day.

In January 2010, Dr. Goodman noted that a review of earlier X-rays found no fracture of the fifth metatarsal, but there was a fracture of the fifth toe.  He stated that there appeared to be adduction to the distal part of the proximal phalanx to the fifth toe under-riding the fourth toe, and noted that this bone against bone "is juxtaposition of the fourth and fifth toes has resulted in neuritis versus neuroma and this pinching of the nerve is causing burning pain."  

On July 2011 VA foot examination, the Veteran stated that he had constant burning, tingling and numbness/pain (5/10) of the left fifth toe, with the pain increasing to ice pick sharp pain with certain movements.  The thought this was nerve pain and not, as the Veteran thought, pain from the fracture.  The Veteran complained of left fifth toe joints weakness, and fatigability with repeated use of the left foot.  The pain was treated with Motrin, two to three times daily(which did not alleviate the pain).  The examiner stated that the toe condition had no effect on the Veteran's usual occupation.  He could walk for one minute.  It was noted that a neuroma was found about eight to ten years ago.  The examiner summarized pertinent STRs and post-service records.  Examination found tenderness of the left fifth toe on the metatarsophalangeal and proximal interphalangeal joints.  The Veteran complained of pain with range of motion of the left third fourth and fifth toes.  There was no weakness of the left great toe or the left second toe.  There was mild weakness of the left third toe.  The examiner was unable to fully test left fourth and fifth toes strength due to pain.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  There was no joint instability of the toes.  There was tenderness of the left little toe from the proximal interphalangeal joint to the ball of the foot; tenderness of the left fourth toe to the ball of the left foot; tenderness from the left third toe to the ball of the foot; and tenderness between the left fifth and left fourth and left fifth toes in the proximal top of the foot.  The diagnoses were residuals of a left fifth toe fracture; neuritis of the left foot with burning, tingling, numbness and pain in the left fourth toe and pain in the left fifth toe, and the area between these two toes; and claimed neuroma of the left foot.  The examiner stated that no current left foot symptoms could be attributed to the fracture of the left fifth toe, and that it appeared that the Veteran had a separate nerve condition causing the pain.  The examiner opined that it was less likely than not that the neuroma, with residual pain and numbness was caused by service.  She stated that she was unable to make any connection (of the current complaints) to service and the left foot injuries therein.  She noted that the Veteran did not mention any left foot pain or numbness upon separation from service, and that on April 1998 retirement examination foot and neurological examinations were normal.  She also noted that there was no postservice documentation of left foot problems until 2004, when the Veteran fell from a ladder.  She opined that for the reasons set forth the left foot neuritis and neuroma were less likely as not caused by service.  

During the March 2014 hearing before the Board the Veteran claimed that his toe fracture had not healed right, and caused an abnormal gait.  He testified that his private provider had advised him that his neuroma was secondary to his service connected residual of a toe fracture.  He related that that provider had shown him digital X-ray scan images which showed fourth and fifth toes bones rubbing against each other (and that such was a factor in his development of the neuroma). 

On June 2014 VA foot examination, the Veteran complained of sharp "icepick" pain that occurs when the 4th and 5th toes come together.  He stated that there is swelling of the foot, and that he occasionally uses a cane to ambulate.  It was noted that the residuals of a left fifth toe fracture were mild and did not compromise weight bearing.  The impact on the Veteran's employment was that he was unable to stand or walk for long periods of time.  The diagnoses were Morton's neuroma and proximal phalanx fracture.  The examiner opined that it was less likely than not that the Veteran's left foot condition was caused by service.  It was noted that his symptoms were consistent with a left fourth webspace neuritis/Morton's neuroma.  The examiner also stated that throughout the service treatment records, there were reports of left fifth toe injuries due to recurrent axial loading injuries (hit crib, hit furniture, leg, etc).  These all appeared to have healed uneventfully to the point that on multiple examinations throughout the service treatment records and on  April 1998 retirement examination the Veteran indicated that he had no foot trouble.  It was noted that recent radiographs of the left foot found no fifth toe or metatarsal deformities that would be etiological factors for current symptoms.  The provider explained that development of a Morton's neuroma or neuritis can be sporadic, and here is not related to service activities.  It was noted that the Veteran's fifth toe injuries had healed well, and that there would be no expected sequelae from the injuries.  

On June 2016 VA foot examination, the Veteran stated he still gets a sharp pain, "like an ice pick" between the left fourth and fifth toes about 25 times a month; the pain lasts about 15 seconds, and he becomes fearful of walking.  He indicated that he was using inserts and shoes with custom orthotics, as well as cotton between the fourth and fifth toes.  The examiner found that the Veteran did not have a Morton's neuroma, and that he had metatarsalgia; his Morton's neuroma had resolved with surgery.  The fifth toes on each foot were symmetric.  There was no crepitance with left fifth toe range of motion.  Torsion of the toe internally and externally was without pain.  Adduction of the left fifth toe caused pain.  The diagnoses were pes planus, healed fifth proximal phalanx fracture and Morton's neuroma, resolved.  

The examiner opined that it was less likely than not that the Veteran's left foot condition was incurred in service or was caused by his residuals of a left fifth toe fracture.  The Veteran's left toe injuries in service all appeared to have healed uneventfully, to the point that he denied having foot trouble on separation from service.  It was also noted that VA podiatry notes indicate that he re-injured his left foot in July 2004.  Examination that day revealed a symmetric orientation of the left fifth toe compared to his right fifth toe.  There was pain on dorsiflexion and adduction of the left fifth toe.  He had bilateral foot abnormalities with claw toes of the second through fifth toes.  The Veteran stated that a private medical provider blew up the fifth toe X-rays and showed him how the old fracture was pinching the left fourth and fifth toe area.  The VA examiner observed that using the "zoom feature" in Vista imaging he was unable to identify significant angulation or pinching.  He summarized medical literature regarding fractures of the toes and Morton's neuroma (stating that the term interdigital neuritis is preferred).  He reiterated that there is no nexus between a fracture of the left fifth toe and the current/prior conditions of pes planus, Morton's neuroma and current left fourth/fifth toe interdigital neuritis, and indicated that left fourth and fifth toe interdigital neuritis is what is occurring clinically.  He stated that the type of pain the Veteran had indicates nerve involvement and occurs when the interdigital (fourth and fifth web space) is compressed/aggravated.  The examiner noted that the Veteran's pain was not on the fifth toe but was in the web of the fourth and fifth toes.  The Veteran received symptom relief when he put cotton between the fourth and fifth toes and he had aggravation of pain when he did not.  He concluded that there was no chronicity to the Veteran's left fourth and fifth toe neuritis in relation to his left fifth toe fracture in service.  The examiner also opined that it was less likely as not that the Veteran's claimed left foot conditions were aggravated by the service connected residuals of a left fifth toe fracture.  He opined that a more likely cause of the Veteran's pain was chronic gait abnormalities and arch collapse that were not related to a healed left fifth toe fracture.  He noted that the Morton's neuroma was not related to the left foot injuries in service, and pointed out that soft tissue injuries in service in 1990 and 1996 had resolved.  He stated that a postservice left foot injury led to the neuroma.  

Finally, the examiner noted that the Veteran's left fourth and fifth toe pain was not related to other residuals of the left fifth toe fracture, explaining that the normal course for healing of a non-displaced fracture of the distal 1/3 of the phalanx of a toe is complete healing in six weeks, and that the Veteran's records document no problems involving the left fifth toe until many years later and a significant left foot injury and Morton's neuroma surgery.  The examiner concluded that the Veteran's left fifth toe fracture was a simple injury with non-displaced fracture that healed.  There was no nexus to link the simple fracture to aggravate pes planus, Morton's neuroma or a left fourth/fifth interdigital neuritis.

	Service connection for left foot neuroma/neuritis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran seeks service connection for left foot neuroma and neuritis, contending that his service-connected left fifth toe fracture did not heal properly and resulted in pathology that caused nerve damage.  

The Veteran's STRs show that he sustained several injuries to left foot toes with no indication of a chronic residual disability/pathology other than the fifth toe fracture residuals.  Notably, on April 1998 retirement examination he denied foot problems, and examination found no left foot orthopedic or neurological abnormalities.  The record does not show or suggest  that a left foot neuroma/neuritis became manifest in service or has been manifested throughout since, nor has the Veteran so alleged.   Accordingly service connection for the claimed disability on the basis that it appeared in service (following injury), and has been manifested since is not warranted.

Whether or not the claimed post-excision neuroma/neuritis may otherwise be related directly to the Veteran's service or was caused or aggravated by his service connected residuals of left fifth toe fracture (which is his primary asserted theory of entitlement) is a medical question, and requires medical evidence.  Evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Veteran asserts that private providers' records and statements support his claim.  He has also submitted a lay statement to the effect that over the years he has attributed his foot complaints to a remote injury.  Significantly, the private treatment records document  postservice left foot injuries (in a fall from a ladder/slip injury on a boat) and only the January 2010 report by Dr. Goodman contains language that by inference suggests that the Veteran's left foot neuroma may be secondary to his service-connected residuals of a left fifth toe fracture, i.e., that there was abduction of the distal phalanx of the fifth toe under-riding the fourth toe and that such "juxtaposition" resulted in a bone on bone contact that resulted in neuroma vs. neuritis.  Significantly, Dr. Goodman did not discuss the Veteran's postservice left foot injuries (following which the initial postservice documentation of left foot complaints appeared).  Furthermore, Dr. Goodman did not explain how an undisplaced fracture at the distal 1/3rd of a fifth toe (residuals of which were apparently asymptomatic for many years) would have resulted in the under-riding of fifth on fourth toes described.  Notably, the June 2016 VA examiner indicated that viewing of the Veteran's digital foot scans did not find the bone on bone pathology described.  As the statement does not account for the postservice injuries (is based on an incomplete record) and in light of the further observations above, the Board finds the etiology suggestion therein inadequate for rating purposes.  The lay statement the Veteran has submitted and his own opinion attributing his neuroma to his service-connected toe fracture residuals are not competent evidence on what is essentially a medical question.  

On July 2011 VA examination, the examiner opined that it was less likely than not that the Veteran's neuroma was related to his left foot injuries in service.  She noted that he did not report residual problem from the fracture in service later during in service, and no residual complaints or pathology were reported or noted on retirement.   She also noted that there was no documentation of a left foot problem postservice prior to an intercurrent injury in 2004.  A similar conclusion was reached on the June 2014 VA examination, when the examiner noted that while the Veteran's STRs showed injuries to the left fifth toe, those injuries had healed, and opined that there would be no residuals from such injuries.  

The June 2016 VA examiner opined that it was less likely than not that the Veteran's left foot neuroma was related to service or was caused or aggravated by his residuals of left fifth toe fracture .  He concurred with Dr. Goodman that the Veteran's reported foot pain was caused by pinching of a nerve.  In contrast to Dr. Goodman, the VA examiner opined that the pain was caused by gait abnormalities and collapse of the arch, which were not attributable to the healed left fifth toe fracture (and noted that the Veteran had injured his left foot more than five years after service).  

The Board finds the June 2016 VA examiner's opinion to be adequate for rating purposes; the most probative evidence regarding the etiology of the left foot post-excision neuroma/neuritis;  and persuasive.  It reflects familiarity with the entire factual record; includes rationale that cites to factual data and medical literature; and directly addresses the theory of entitlement proposed, commenting on the supporting medical records/statement submitted and explaining the reasoning for disagreement with the January 2010 private podiatrist's statement.  He noted that the Veteran's in-service injuries had healed (citing to records that support that conclusion); cited to medical literature indicating that fractures such as the one the Veteran sustained in service heal essentially with no residuals; and specifically observed that X-rays did not show "bone against bone" pathology, rebutting the reasoning by Dr. Goodman.  

Accordingly, the Board finds that the preponderance of the evidence is against this, and that the appeal in this matter must be denied.

	Rating for left fifth toe fracture residuals 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of fracture are rated under Code 5284 (for foot injuries), which provides for a 30 percent rating for severe foot injury; , a 20 percent rating for moderately severe injury; and a 10 percent rating for moderate injury.  38 C.F.R. § 4.71a.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity may not exceed the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.71a.

Amputation of a little toe (with removal of metatarsal head), without metatarsal involvement is rated 0 percent.  38 C.F.R. § 4.71a, Code 5172.  [Here, the fracture was at the distal 1/3rd of the toe (i.e., without metatarsal involvement).]

On February 2008 VA examination the Veteran reported pain in the left fifth toe.  He said he treated his symptoms with ice, but not medication.  An examination was not possible since he had undergone [unrelated] left foot surgery earlier that month.  A July 2011 VA examination found tenderness of the left fifth toe.  Notably, the examiner stated that no left foot symptoms were attributable to the left fifth toe fracture.  On June 2014 VA examination the residuals of the left fifth toe fracture were noted to be mild.  On June 2016 VA examination the examiner stated that the Veteran's reports of pain in and around the left fifth were unrelated to the toe fracture.  These findings do not establish that the residuals of the left fifth toe fracture are moderate (or more than slight), as required for a 10 percent rating for foot injury under Code5284.  Accordingly, under 38 C.F.R. § 4.31, a 0 percent rating must be assigned.  The Board has considered the Veteran's reports (including in sworn testimony) of symptoms and impairment he experiences due to left foot disability.  The Board has no reason to question that he has such symptoms and functional limitations.  However, examiners have attributed his reports of pain and functional limitations on use of the left foot to co-existing left foot pathology which is not part of the service connected residuals of left fifth toe fracture (including the neuroma, service connection for which is denied herein), and may not be considered in rating the service-connected disability.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's left fifth toe fracture (of itself) are encompassed by the criteria for the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

[The Board also notes, without relying on such in this decision, that 38 C.F.R. § 4.68 (Amputation rule) provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  Under Code 5172 amputation of a fifth toe without metatarsal involvement is rated 0 percent.  Here, the fracture in question was at the distal 1/3rd  of the toe, i.e., there was no metatarsal involvement.]

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability rating (TDIU) is not raised by the record in the context of the instant claim for increase (and TDIU has not been alleged).

	Temporary total rating under 38 C.F.R. § 4.30

The Veteran seeks a temporary total rating for convalescence following his neuroma excision surgery in February 2008.
Under 38 C.F.R. § 4.30 , a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected [emphasis added] disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals; or (3) immobilization by cast, without surgery, of one major joint or more.

A threshold legal requirement for establishing entitlement to a temporary total rating for convalescence following surgery under 38 C.F.R. § 4.30 is that the surgery must have been for a service-connected disability.  It is not in dispute that the February 2008 surgery was for excision of a left foot neuroma.  Service connection for left foot neuroma has been denied by the AOJ, and now by the Board.  Accordingly, the surgery in question was not for a service-connected disability, and the cited threshold requirement for benefits under § 4.30 is not met.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that where the law is dispositive, the claim should be denied because of lack of legal entitlement under the law.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a left foot neuroma/neuritis is denied.

A compensable rating for residuals of a left fifth toe fracture is denied.

A temporary total rating under 38 C.F.R. § 4.30, for convalescence following February 2008 surgery, is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


